Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 1 of 7 PageID: 1346




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 MICHAEL ERNEST PHILLIPS,

          Plaintiff,
                                                     Civ. No. 16-05807 (KM) (MAH)
          v.

 COUNTY OF ESSEX DEPARTMENT                                     OPINION
 OF CITIZEN SERVICES, DIVISION OF
 WELFARE, and SNAP OFFICE,

          Defendants.


 KEVIN MCNULTY, U.S.D.J.:
          Plaintiff Michael Phillips was denied benefits by the County of Essex
 Department of Citizen Services, Division of Welfare, and SNAP Office (the
 “Agencies”). He has filed a 192-page civil complaint against the Agencies,
 seeking in excess of $30 billion in damages. Now before the Court is the
 Agencies’ motion for summary judgment (DE 82) and Phillips’s motion for
 summary judgment (DE 88).1 For the following reasons, the Agencies’ motion is
 GRANTED, and Phillips’s motion is DENIED.
     I.   BACKGROUND
       A. Facts
          Phillips applied for and was temporarily approved for certain government
 benefits. (Agencies Statement ¶¶ 2, 7.) As part of the application, he signed a

 1        Certain citations to the record are abbreviated as follows:
          DE = docket entry number
          Compl. = Complaint (DE 1)
          Phillips Brf. = Brief in Support of Plaintiff’s Motion for Summary Judgment (DE
 88)
          Agencies Statement = Agencies’ Statement of Undisputed Material Facts (DE
 82-2)
          Agencies Reply = Agencies’ Reply Brief (DE 93)
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 2 of 7 PageID: 1347




 statement acknowledging that failure to provide accurate information in
 support of his application would result in a denial of benefits. (Id. ¶ 5.) Later,
 Phillips was denied benefits when he failed to provide information regarding his
 housing and rent, and the Agencies learned that he had available housing
 resources. (Id. ¶¶ 10–13.)
       He was also notified in a letter dated October 6, 2015, that his benefits
 were terminated because a background check revealed a prior conviction for
 drug distribution. As the Agencies acknowledge, however, the person convicted
 was not the plaintiff, but a different Michael Phillips. (DE 88, Ex. A; Agencies
 Reply at 1.) It seems that the error only recently came to the Agencies’
 attention. It appears to be undisputed, however, that the record of conviction
 was only one of multiple reasons for the denial of benefits, any one of which
 would have been sufficient. (Agencies Reply at 1, 3.)
    B. Procedural History
       Phillips sued the Agencies, alleging that the officers “plotted and
 conspired” to deprive him of benefits by “falsifying” records. (Compl. ¶ 7.) It
 seems that the basis for his claims is that the Agencies denied him benefits
 because of the distribution conviction mistakenly attributed to him. (Id. at 3.)
 The Complaint alleges that this conduct amounted to, among other things,
 fraud, libel, racketeering, and conspiracy. (Id. ¶ 7)
       The Agencies have filed a motion for summary judgment. (DE 82.)
       In response, Phillips has filed his own motion for summary judgment,
 which I have treated also as a response to the Agencies’ motion. (DE 88.) In
 Phillips’s motion, he clarifies that he intends to assert claims for
 (1) defamation, (2) “emotional or mental harm,” pursuant to 42 U.S.C. § 1981,
 (3) conspiracy, in violation of 18 U.S.C. § 241, (4) “deprivation of rights under
 color of law,” in violation of § 242, (5) conspiracy, in violation of § 371, (6) false
 statements, in violation of § 1001, (7) false representation, in violation of
 § 1001, (8) mail fraud, in violation of §§ 371, 1341, and 1346, (9) “fraud or
 swindles,” in violation of § 341, (10) money laundering, in violation of § 1956,



                                           2
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 3 of 7 PageID: 1348




 (11) racketeering, in violation of §§ 1961, 1962, and 1964, (12) breach of
 contract, in violation of 48 C.F.R. § 52.233, (13) violation of the Uniform
 Commercial Code, (14) “breach of admiralty law,” and (15) “breach of the
 Constitution.” (Phillips Brf. at 9–28.)
        The Agencies filed an opposition in response to Phillips’s motion. (DE 90.)
        Phillips made a second filing, also deemed a motion for summary
 judgment. (DE 92) In light of his pro se status, I have considered it as part of
 his motion for summary judgment and his opposition to the Agencies’ motion.
        The Agencies filed a response to that second filing. (DE 93.)
        Phillips made a third filing, deemed an “amended complaint.” (DE 96.)
 Although it does not conform to the rules concerning motions to amend a
 complaint, I have considered it in light of the plaintiff’s pro se status, insofar as
 it may bear on his motion for summary judgment and his opposition to the
 Agencies’ motion.
        Phillips then filed a reply brief on his motion for summary judgment. (DE
 99.)
        Phillips then made a fourth filing, also titled as a motion for summary
 judgment. (DE 103.) In light of his pro se status, I have considered it as part of
 his motion for summary judgment and his opposition to the Agencies’ motion.
 (See also Text Order, DE 106.) The Agencies filed a reply in response. (DE 105.)
 Phillips filed an objection. (DE 107.)
        Phillips’s filings, after the initial summary judgment motion, were
 terminated as independent motions; a party cannot simply file one summary
 judgment motion after another. They have all been considered, however, as
 part of his unitary summary judgment motion and his opposition to the
 Agencies’ motion. Phillips’ filings also do not remotely conform to the Court’s
 rules concerning summary judgment. See Fed. R. Civ. P. 56; D.N.J. Loc. Civ. R.
 56.1 (requiring, e.g., statements of contested and uncontested facts cited to the
 evidentiary record, etc.). Again, I have nevertheless considered them, in light of
 the plaintiff’s pro se status.



                                           3
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 4 of 7 PageID: 1349




 II.       DISCUSSION AND ANALYSIS
    A. Standard of Review
           Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion
 for summary judgment, a court must construe all facts and inferences in the
 light most favorable to the nonmoving party. See Boyle v. County of Allegheny,
 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Del. River Port Auth. of Pa. &
 N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party bears the burden of
 establishing that no genuine issue of material fact remains. See Celotex Corp. v.
 Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an issue on which the
 nonmoving party bears the burden of proof . . . the burden on the moving party
 may be discharged by ‘showing’—that is, pointing out to the district court—that
 there is an absence of evidence to support the nonmoving party’s case.” Id. at
 325.
           Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
 574, 586 (1986). The opposing party must present actual evidence that creates
 a genuine issue as to a material fact for trial. Anderson, 477 U.S. at 248; see
 also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which nonmoving
 party must rely to support its assertion that genuine issues of material fact
 exist).
           Unsupported allegations, subjective beliefs, or argument alone, however,
 cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
 871, 888 (1988) (nonmoving party may not successfully oppose summary
 judgment motion by simply replacing “conclusory allegations of the complaint
 or answer with conclusory allegations of an affidavit.”); see also Gleason v.



                                           4
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 5 of 7 PageID: 1350




 Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001) (“A nonmoving party has
 created a genuine issue of material fact if it has provided sufficient evidence to
 allow a jury to find in its favor at trial.”). Thus, if the nonmoving party fails “to
 make a showing sufficient to establish the existence of an element essential to
 that party’s case, and on which that party will bear the burden of proof at
 trial . . . there can be ‘no genuine issue of material fact,’ since a complete
 failure of proof concerning an essential element of the nonmoving party’s case
 necessarily renders all other facts immaterial.” Katz v. Aetna Cas. & Sur. Co.,
 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex, 477 U.S. at 322–23).
       Moreover, the “mere existence of some alleged factual dispute between
 the parties will not defeat an otherwise properly supported motion for summary
 judgment; the requirement is that there be no genuine issue of material fact.”
 Anderson, 477 U.S. at 247-48. A fact is only “material” for purposes of a
 summary judgment motion if a dispute over that fact “might affect the outcome
 of the suit under the governing law.” Id. at 248. A dispute about a material fact
 is “genuine” if “the evidence is such that a reasonable jury could return a
 verdict for the nonmoving party.” Id.
       When the parties file cross-motions for summary judgment, the
 governing standard “does not change.” Clevenger v. First Option Health Plan of
 N.J., 208 F. Supp. 2d 463, 468–69 (D.N.J. 2002) (citation omitted). The court
 must consider the motions independently, in accordance with the principles
 outlined above. Goldwell of N.J., Inc. v. KPSS, Inc., 622 F. Supp. 2d 168, 184
 (D.N.J. 2009); Williams v. Phila. Housing Auth., 834 F. Supp. 794, 797 (E.D. Pa.
 1993), aff'd, 27 F.3d 560 (3d Cir. 1994). That one of the cross-motions is
 denied does not imply that the other must be granted. For each motion, “the
 court construes facts and draws inferences in favor of the party against whom
 the motion under consideration is made” but does not “weigh the evidence or
 make credibility determinations” because “these tasks are left for the fact-
 finder.” Pichler v. UNITE, 542 F.3d 380, 386 (3d Cir. 2008) (internal quotation
 and citations omitted).



                                           5
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 6 of 7 PageID: 1351




     B. Summary Judgment: Discussion
       The Agencies are entitled to judgment as a matter of law.
       Count 1, state-law defamation, essentially claims that the Agencies’
 wrongful denial of benefits defamed Phillips. Mr. Phillips is understandably
 upset at having had a criminal conviction incorrectly ascribed to him. Under
 New Jersey law, however, “[a] public entity is not liable for injuries caused by
 the termination or reduction of benefits under a public assistance program.”
 N.J. Stat. Ann. § 59:2-8. In addition, there is no evidence of publication or
 damages, in that the information is contained solely in a single letter sent to
 Phillips himself.2
       Count 2, a claim under 42 U.S.C. § 1981, fails because a § 1981 plaintiff
 “bears the burden of showing that race was a but-for cause of its injury.”
 Comcast Corp. v. Nat’l Ass’n of African-Am.-Owned Media, 140 S. Ct. 1009,
 1014 (2020). Phillips has provided no evidence of race-based discrimination.
       Counts 3 through 11 all are premised on allegations that the Agencies
 violated federal criminal statutes. There is no private right of action to enforce
 those criminal statutes. Downey v. United States, 816 F. App’x 625, 628 (3d
 Cir. 2020) (per curiam) (citing Cent. Bank of Denver v. First Interstate Bank of
 Denver, 511 U.S. 164, 190 (1994); Leeke v. Timmerman, 454 U.S. 83, 85–86
 (1981)).3
       Counts 12, 13, and 14 are premised on violations of federal acquisitions
 regulations, the Uniform Commercial Code, and admiralty law. None of those
 laws apply to these state agencies or their activities.




 2      The elements of defamation are a false statement about the plaintiff;
 communication of the statement to a third party; fault of the defendant amounting at
 least to negligence; and damages suffered by the plaintiff. See DeAngelis v. Hill, 847
 A.2d 1261, 1267–68 (N.J. 2004).
 3     To the extent that Count 11 asserts a civil claim under the Racketeer Influenced
 and Corrupt Organizations Act, the Complaint does not plead and the record does not
 provide evidence of any of the elements of such a claim.


                                            6
Case 2:16-cv-05807-KM-MAH Document 109 Filed 09/30/20 Page 7 of 7 PageID: 1352




        Count 15, claiming “breach of the Constitution,” does not clearly specify
 which constitutional right the Agencies allegedly violated and how.
        Accordingly, these counts fail to state a claim on which relief may be
 granted.
 III.   CONCLUSION
        For the reasons set forth above, I will grant the Agencies’ motion for
 summary judgment and deny Phillips’ motion for summary judgment.
        A separate order will issue.
 Dated: September 30, 2020


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                          7
